DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7, in the reply filed on 03/12/2021 is acknowledged.  The traversal is on the ground(s) that it cannot be reasonably maintained that a search of Groups I-III presents an undue search burden to the Examiner (p. 1-2).  This is not found persuasive because the instant application is a 371 of a PCT application, which means that restriction practice for the instant application follows PCT Rule 13.1 and not MPEP 800, and PCT Rule 13.1 does not require that there would need to have been a serious search and examination burden on the examiner if restriction were not required.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/12/2021.

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-7 are objected to because of the following informalities: Claim 1 recites “[C])” in line 11, which has a closed parentheses without a matching open parentheses. The Office suggests that Applicant change this to “[C]”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “(mol)” in lines 8, 9, and 10, which is indefinite because “mol” is enclosed in parentheses, which makes it unclear if it is a limitation of the claim, a reference character, or an abbreviation because reference characters should be enclosed within parentheses, and do not affect the scope of a claim (MPEP 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Suzumura et al. (JP 2003-073456 A, machine translation in English used for citation and made of record on 02/16/2021).
Regarding claim 1, Suzumura teaches an epoxy resin composition comprising an epoxy resin having epoxy resins with three or more functionalities [abstract, 0013], which reads on an epoxy resin composition comprising constituent [A] below: [A] a tri- or higher functional epoxy resin as claimed. Suzumura teaches that the epoxy resin composition further comprise an aromatic amine-based curing material [abstract, 0013], which reads on the limitation wherein the epoxy resin composition further comprises constituent [B] below: [B] an aromatic amine as claimed. Suzumura teaches that the epoxy resin composition further comprises a heat-curable latent curing agent [abstract, 0013] that is an imidazole-based catalyst [0019, 0038], which reads on the limitation wherein the epoxy resin composition further comprises constituent [C] below: [C] an imidazole compound as claimed. Suzumura teaches that the ratio of the number of moles of the epoxy group of the epoxy resin to the number of moles of the active hydrogen of the aromatic amine-based curing agent is 1 / 0.1 to 1 / 0.7 [0021, 0040], which reads on the limitation wherein the epoxy resin composition satisfies condition (I): (I) 0.10 ≤ b/a ≤ 0.70, wherein a (mol) denotes a number of epoxy groups in 100 g of the epoxy resin composition, and b (mol) denotes a number of active hydrogens contained in the constituent [B]. Suzumura teaches that the heat-curable latent curing agent [abstract, 0013] that is an imidazole-based catalyst [0019, 0038] is present in an amount that is 3 to 40 parts by mass per 100 parts by mass of the epoxy resin [0039], wherein the epoxy resin optionally comprises tetraglycidyldiaminophenylmethane, 
Suzumura does not teach with sufficient specificity that the epoxy resin composition satisfies condition (I): (I) 0.20 ≤ b/a ≤ 0.60. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize Suzumura’s ratio of the number of moles of the epoxy group of the epoxy resin to the number of moles of the active hydrogen of the aromatic amine-based curing agent to be 1 / 0.20 to 1 / 0.60, which would read on the limitation wherein the epoxy resin composition satisfies condition (I): (I) 0.20 ≤ b/a ≤ 0.60 as claimed. One of ordinary skill in the art would have been motivate to do so because it would have been beneficial for optimizing rigidity of Suzumura’s epoxy resin composition, minimizing the number of unreacted amine residues in a cured product of Suzumura’s epoxy resin composition, minimizing brittleness of Suzumura’s epoxy resin composition, and optimizing the glass transition temperature of a cured product of Suzumura’s epoxy resin composition because Suzumura teaches that the ratio of the number of moles of the epoxy group of the epoxy resin to the number of moles of the active hydrogen of the aromatic amine-based curing agent is 1 / 0.1 to 1 / 0.7 [0021, 0040], that when it is less than 1 / 0.1, the cured product obtained by the secondary curing is at the glass transition temperature 
Suzumura does not teach with sufficient specificity that the epoxy resin composition satisfies condition (II): (II) 0.002 ≤ c/a ≤ 0.014. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the ratio of the number of moles of Suzumura’s of the imidazole group of Suzumura’s heat-curable latent curing agent that is an imidazole-based catalyst to the number of moles of the epoxy group of Suzumura’s epoxy resin to be 0.002 / 1 to 0.014 / 1, which would read on the limitation wherein the epoxy resin composition satisfies condition (II): (II) 0.002 ≤ c/a ≤ 0.014 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Suzumura’s epoxy resin composition to cure at a temperature of 80°C or lower, for optimizing rigidity of Suzumura’s epoxy resin composition, for optimizing stability of Suzumura’s epoxy resin composition at room temperature, and for optimizing the glass transition temperature of a cured product of Suzumura’s epoxy resin composition because Suzumura teaches that the heat-curable latent curing agent [abstract, 0013] that is an imidazole-based catalyst [0019, 0038] is present in an amount that is 3 to 40 parts by mass per 100 parts by mass of the epoxy resin [0039], that if the amount is less than 3 parts by mass, the primary curing at a low temperature of 80°C or lower may be insufficient [0039], that the rigidity may be reduced [0039], that the stability of the epoxy 
Regarding claim 2, Suzumura teaches that the epoxy resin composition comprises an epoxy resin having epoxy resins with three or more functionalities [abstract, 0013], wherein the epoxy resin contains 60% by mass or more of a trifunctional or higher functional epoxy resin [0033], which reads on the limitation wherein the constituent [A]] is contained in an amount of 60 to 100 parts by mass in 100 parts by mass of all epoxy resins as claimed.
Regarding claim 6, the Office recognizes that all of the claimed physical properties are not positively taught by Suzumura, namely that a glass transition temperature of a cured resin produced by subjecting the epoxy resin composition to primary curing at 180°C for 30 minutes and then to secondary curing at 240°C for 30 
Regarding claim 7, Suzumura teaches a prepreg comprising the epoxy resin composition and a reinforced fiber [abstract, 0013, 0025].

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Suzumura et al. (JP 2003-073456 A, machine translation in English used for citation and made of record on 02/16/2021) as applied to claim 1, and further in view of Miyake et al. (JP 2002-080624 A, machine translation in English used for citation).
Regarding claim 3, Suzumura renders obvious the epoxy resin composition according to claim 1 as explained above. Suzumura teaches that the epoxy resin composition comprises an epoxy resin having epoxy resins with three or more functionalities [abstract, 0013] that contains a novolac type epoxy resin [0016, 0026, 0035].
Suzumura does not teach that [A1] a tetrakis(hydroxyphenyl)ethane epoxy resin is contained as the constituent [A]. However, Miyake teaches a tetrakishydroxyphenylethane type epoxy resin that is present with a novolak type epoxy resin as an epoxy resin having three or more epoxy groups in one molecule [0007] that is present in a composition that further comprises a curing agent and that is present in a prepreg [Abstract, 0005] that further comprises a reinforced fiber [0017]. Suzumura and Miyake are analogous art because both references are in the same field of endeavor of an epoxy resin composition comprising a tri- or higher functional epoxy resin and a curing agent, wherein the epoxy resin composition is used for a prepreg comprising the 
Regarding claim 4, Suzumura teaches that the epoxy resin composition comprises an epoxy resin having epoxy resins with three or more functionalities [abstract, 0013] that contains a novolac type epoxy resin [0016, 0026, 0035], wherein 
Suzumura does not teach that the constituent [A1] is contained in an amount of 10 to 50 parts by mass in 100 parts by mass of all epoxy resins. However, Miyake teaches a tetrakishydroxyphenylethane type epoxy resin that is present with a novolak type epoxy resin as an epoxy resin having three or more epoxy groups in one molecule [0007] that is present in a composition that further comprises a curing agent and that is present in a prepreg [Abstract, 0005] that further comprises a reinforced fiber [0017]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Miyake’s tetrakishydroxyphenylethane type epoxy resin to substitute for a fraction of Suzumura’s epoxy resin having epoxy resins with three or more functionalities that contains a novolac type epoxy resin, and to optimize the amount of Miyake’s tetrakishydroxyphenylethane type epoxy resin to be from 10% to 50% by mass based on the mass of Miyake’s tetrakishydroxyphenylethane type epoxy resin and Suzumura’s epoxy resin having epoxy resins with three or more functionalities that contains a novolac type epoxy resin, which would read on the limitation wherein the constituent [A1] is contained in an amount of 10 to 50 parts by mass in 100 parts by mass of all epoxy resins as claimed. One of ordinary skill in the art would have been motivated to do so because Miyake teaches that the tetrakishydroxyphenylethane type epoxy resin is beneficial for increasing crosslink density and preventing brittleness when it is combined with a novolak type epoxy resin as an epoxy resin having three or more epoxy groups in one molecule [0008] in a composition that further comprises a curing agent, wherein the composition is used in a .

5 is rejected under 35 U.S.C. 103 as being unpatentable over Suzumura et al. (JP 2003-073456 A, machine translation in English used for citation and made of record on 02/16/2021) as applied to claim 1, and further in view of Bymark et al. (US 5,407,978).
Regarding claim 5, Suzumura renders obvious the epoxy resin composition according to claim 1 as explained above. Suzumura teaches that the epoxy resin composition comprises a heat-curable latent curing agent [abstract, 0013] that is an imidazole-based catalyst [0019, 0038].
Suzumura does not teach that [C1] a reaction product of an imidazole compound and a bisphenol epoxy resin is contained as the constituent [C]. However, Bymark teaches a curing accelerator that is an imidazole adduct with a glycidyl ether of bisphenol A (3:24-26) that is present in an epoxy resin composition that further comprises (3:11-12) a tri-functional epoxy resin (3:16-19). Suzumura and Bymark are analogous art because both references are in the same field of endeavor of an epoxy resin composition comprising a tri-functional epoxy resin and an imidazole compound. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Bymark’s curing accelerator that is an imidazole adduct with a glycidyl ether of bisphenol A to substitute for Suzumura’s heat-curable latent curing agent that is an imidazole-based catalyst, which would read on the limitation wherein [C1] a reaction product of an imidazole compound and a bisphenol epoxy resin is contained as the constituent [C] as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin composition 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.